Citation Nr: 1136963	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  08-14 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Hartford, Connecticut


THE ISSUE

Entitlement to service connection for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had active service from October 1966 to August 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 RO rating decision that denied service connection for PTSD.  The Veteran provided testimony at a personal hearing at the RO in September 2008.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the Veteran in developing evidence pertinent to his claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) [i.e. under the criteria of DSM-IV]; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f).  

When the evidence does not establish that a veteran is a combat veteran, his assertions of service stressors are not sufficient to establish the occurrence of such events.  Rather his alleged service stressors must be established by official service record or other credible supporting evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 Vet. App. 283 (1994).  

The Veteran claims service connection for PTSD based on alleged stressors in Vietnam.  His service personnel records indicate that he was not awarded decorations evidencing combat.  Such records reflect that the Veteran served in Vietnam from August 1967 to August 1968 with the Headquarters and Headquarters Company, 35th Engineering Group (Construction).  The Veteran's occupational specialty was listed as a cook.  There was also a notation that he worked as a cook's helper.  The Veteran's service treatment records do not show treatment for any psychiatric problems including PTSD.  

Post-service VA treatment records show treatment for disorders including PTSD.  

The Veteran has reported various stressors.  For example, in a December 2006 stressor statement, the Veteran reported that while working with Vietnamese contractors in September 1967 (he also referred to apparently the same incident occurring in January or February 1968) at Qui Nhon, Vietnam, he was riding shotgun inside a two and a half ton truck that drove them back into their village.  He stated that the truck broke down when it was two to three miles away from their base.  The Veteran stated that there was a 7 pm curfew, at that time, for soldiers to return to the base.  He indicated that he and the driver of the truck had to walk two to three miles back through Vietnam territory to make it back to the base.  The Veteran reported that he was afraid of being killed or captured by the Vietcong.  He stated that it was very dark and at times they had to hide for fear of retaliation by the enemy.  The Veteran reported that shots were fired at them while they were walking back to the base.  The Veteran remarked that they did not return to the base until 9 pm and that he had been unable to trust anyone and feared for his life on a daily basis since that time.  In a subsequent December 2007 statement, the Veteran reported that such incident should be in the company log for the Headquarters and Headquarters Company, 35th Engineering Group (Construction).  

A January 2008 VA psychiatric consultation report noted that the Veteran had trouble talking about or describing his time in Vietnam.  The Veteran indicated that he that his occupational specialty was that of a cook, but that he spent most of his time riding shotgun.  The Veteran reported that he was with the 35th Engineering Group and that he started at Cam Ranh Bay, Vietnam and that he worked between there and Qui Nhon, Vietnam.  He stated that he saw a Vietnamese child run over by a "half-track".  

At a September 2008 RO hearing, the Veteran testified that he was in a combat area while he was stationed in Cam Ranh Bay, Vietnam.  The Veteran reported that his truck broke down about two miles out from his base and that he had to walk back to the base and he was concerned about what would happen to him if he was caught by the Vietnamese.  He reported that when they went back for the vehicle, it had been stripped.  The Veteran indicated that he was in a combat environment while he was in Vietnam and that he could hear shooting and rockets.  

The Board observes that the Veteran has reported that he and the driver of a truck were shot at when their truck broke down and they had to walk two to three miles back to their base in September 1967 (or possibly in January or February 1968) in Qui Nhon, Vietnam.  He has specifically stated that such incident would be in the company log for the Headquarters and Headquarters Company, 35th Engineering Group (Construction).  The Veteran has also reported that he could hear shooting and rockets while he was stationed in Cam Ranh Bay, Vietnam in a combat area.  The Board observes that a mortar attack on one's unit may be accepted as a stressor event that could be verified and, in some cases, form the basis of a PTSD diagnosis.  See Pentecost v. Principi, 16 Vet. App. 124 (2002).

The Board notes that there is no indication in the record that there has been an attempt to verify the Veteran's reported stressors through the U.S. Army and Joint Services Records Research Center (JSRRC).  In fact, in December 2009, the RO found that the Veteran's stressor information was insufficient to send for verification.  The Board notes, however, that the Veteran has specifically reported shots being fired at him while walking back to his base in September 1967 (or possibly January or February 1968) in Qui Nhon, Vietnam, and hearing shooting and rockets while stationed at his base in Cam Ranh Bay, Vietnam.  Therefore, the Board is of the view that an attempt to verify the Veteran's alleged stressors and to obtain relevant unit histories should be made.  

The Board notes that a November 2010 statement from a VA psychiatrist reported that she had been treating the Veteran for the past three years.  The psychiatrist indicated that, clinically, the Veteran suffered from severe PTSD and rapid eye movement (REM) behavior disorder, both as result of his combat experience in Vietnam.  

The Board notes that there is no specific indication that the VA psychiatrist reviewed the Veteran's entire claims file or that she based her diagnosis of PTSD on verified stressors.  

The Board finds, therefore, that the Veteran should be scheduled for a VA examination to determine whether or not he has PTSD due to a verified stressor.  38 C.F.R. § 3.159(c)(4).  

Prior to any examination, any outstanding records of pertinent medical treatment should be obtained.  

Accordingly, these issues are REMANDED for the following:  

1.  Ask the Veteran to identify all medical providers who have treated him for PTSD since November 2009.  After receiving this information and any necessary releases, contact the named medical providers and obtain copies of the related medical records which are not already in the claims folder.  Specifically, VA treatment records since November 2009 should be obtained.  

2.  Contact the Veteran and ask him to provide specific details for each stressful event he reports having occurred during service.  The details should include names, dates, locations, unit affiliations, or any other identifying information that would assist in efforts to attempt to verify the occurrence of the reported events.  The Veteran should be informed that the details in his response are very important to his claim.  

3.  Request that the U.S. Army and Joint Services Records Research Center (JSRRC), or other official source such as the Naval Historical Center, investigate and attempt to verify the Veteran's alleged stressors, to specifically include being exposed to gunshots while walking home from a disabled truck in Vietnamese territory in September 1967 (or possibly January or February 1968) in Qui Nhon, Vietnam, and being stationed at Cam Ranh Bay, Vietnam in a combat area where he heard shooting and rockets; as well as any other stressor for which the Veteran provides sufficient detail.  The JSRRC should also be asked to provide the histories of the Veteran's units during the time he was in Vietnam.  If more detailed information is need for this research, the Veteran should be given and opportunity to provide it.  

4.  Schedule the Veteran for a VA psychiatric examination to determine whether he suffers from PTSD as a result of the verified stressor, or from any other psychiatric disorder related to service.  The claims folder must be made available to and reviewed by the examiner in conjunction with the examination.  The physician should clearly identify each psychiatric disability that the Veteran currently has, to include PTSD.  Following review of the claims file and examination of the Veteran, the examiner should provide a medical opinion, with adequate rationale, as to whether it is more likely, less likely, or at least as likely as not (50 percent probability), that any currently diagnosed psychiatric disorder is etiologically related to the Veteran's period of service.  If PTSD is diagnosed the examiner should specify the stressor(s) upon which the diagnosis was based. Any opinions expressed by the examiner must be accompanied by a complete rationale.  

5.  Thereafter, review the Veteran's claim for entitlement to service connection for PTSD.  If the claim is denied, issue a supplemental statement of the case to the Veteran and his representative, and provide an opportunity to respond, before the case is returned to the Board.  

The purposes of this remand are to ensure notice is complete, and to assist the appellant with the development of his claim.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


